Citation Nr: 1816105	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-48 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound, for substitution purposes.  


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 22 years of active service ending with his retirement in June 1968.  He died in January 2018 and the appellant is claiming VA benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2017 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to special monthly compensation based on the need of aid and attendance or being housebound.  

In January 2018, the appellant submitted a request to be substituted as the appellant in this claim.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in March 2018, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to his death, the Veteran's service-connected disabilities did not render him so helpless as to be in need of the regular aid and attendance of another individual.

2.  Prior to his death, the Veteran was not substantially confined to his house due to service-connected disabilities, nor did he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance or by reason of being housebound have not been met, for substitution purposes.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

With respect to the claim decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The appellant is seeking special monthly compensation, for substitution purposes.  Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Housebound benefits are payable when the claimant is substantially confined, due to service connected disability(ies), to their dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that this is permanent.  Housebound benefits are also payable for a single service connected disability rated as totally disabling with additional service connected disability(ies) independently ratable at 60 percent, separate and distinct from the totally disabling service connected disability.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Prior to the Veteran's death, service connection was in effect for bilateral sensorineural hearing loss, rated as 100 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran was not service-connected for any other disabilities.  Therefore, the Board must consider if the Veteran's hearing loss and tinnitus on their own rendered him in need of regular aid and attendance.

In support of his claim, the Veteran submitted a November 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance completed by his private physician.  The report showed that the Veteran needed assistance in routine activities, such as bathing and tending to other hygiene needs due to diabetes mellitus, type 2 and chronic obstructive pulmonary disease (COPD).  However, service connection was not in effect for these disabilities.  

Subsequent medical certificates by the Veteran's private doctor continue to show that a nursing aide was recommended to assist the Veteran with his self-maintenance needs due to his diabetes mellitus, benign prostatic hypertrophy and COPD.  

Based on the medical evidence, it is clear that the Veteran was in the need of aid of attendance prior to his death.  Thus, the main question in this case is whether the Veteran was in the need of aid and attendance due to his service-connected disabilities.  After reviewing the claims file, the Board must conclude that the criteria for aid and attendance benefits are not met.  The medical evidence clearly showed that it was the Veteran's nonservice-connected disabilities that required the need for aid and attendance and prevented him from performing activities of daily living.  There is no mention of any need for aid and attendance due to hearing loss and/or tinnitus.  In sum, there is no objective medical evidence that the Veteran's service-connected disabilities had any effect on his physical or mental capabilities.  Thus, it was not established that his service-connected disabilities rendered him unable to attend to the needs of daily living without the regular aid and assistance of another person.  Accordingly, the Board concludes that the requirements for special monthly compensation based upon the need for regular aid and attendance of another person have not been met.

The Board has also given consideration as to whether the Veteran was housebound prior to his death.  38 C.F.R. § 3.351(d).  Again, a preponderance of the evidence is against a finding that the criteria for housebound benefits have been met.  The medical evidence does not show that the Veteran was substantially confined, as a result of his service-connected disabilities, to his dwelling and the immediate premises; nor was he institutionalized due to his service-connected disabilities.  Rather, the medical evidence primarily showed that any difficulties the Veteran had with leaving the premises were due to nonservice-connected disabilities.  Moreover, the Veteran did not meet the criteria for special monthly compensation because he did not have a single service-connected disability rated as 100 percent and a separate service-connected disability or disabilities independently ratable at 60 percent.  

In conclusion, based on the analysis above, a preponderance of the evidence is against the appellant's claim for service connection for SMC based on the need for regular aid and attendance or being housebound, for substitution purposes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

SMC based on the need for regular aid and attendance or being housebound, for substitution purposes, is denied.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


